Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 8-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are drawn to a form of energy.
In the Spec, there is no teaching about computer-readable medium except in the Summary. Applicant has provided evidence that applicant intends the "medium" to include signals. As such, the claim(s) is/are drawn to a form of energy. 
It is suggested that the limitation “non-transitory computer-readable medium” is recited in the claim(s), in order to properly render the claim statutory in view of the broadest reasonable interpretation in light of the specification as filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites a limitation(s) of generating the predictive model in response to the processor executing a predictive model generation module, based on the client device event log data and the client device error data, which is a mental process.
The claim(s) recites a series of steps and, therefore, is/are a process. The limitation(s), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” “a medium,” nothing in the claim element precludes the step from practically being performed in the mind. The limitation of generating the predictive model in response to the processor executing a predictive model generation module, based on the client device event log data and the client device error data is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, a step of “receiving client device event log data in response to the processor executing an event log data receiving module, wherein the client device event log data is representative of a plurality of client device operational events” or “receiving client device error data in response to the processor executing a client device error data receiving module, wherein the client device error data is representative of a plurality of client device errors that were known to have been associated with a plurality of respective client device operational events, wherein at least one of the client device event log data or the client device error data is representative of a plurality of client device operational events for a plurality of different client devices” is recited at a high level of generality (i.e., as a general means of gathering the client device event log data and the client device error data for use in the generating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. In addition, the claim(s) recites additional elements of “a processor,” “a medium,” which are recited at a high-level of generality (i.e., as a generic “processor” performing a generic computer function of receiving client device event log data in response to the processor executing an event log data receiving module, receiving client device error data in response to the processor executing a client device error data receiving module, or generating the predictive model in response to the processor executing a predictive model generation module) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim(s) does not provide any indication that the recited medium is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that receiving or transmitting data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the step of “receiving client device event log data in response to the processor executing an event log data receiving module, wherein the client device event log data is representative of a plurality of client device operational events” or “receiving client device error data in response to the processor executing a client device error data receiving module, wherein the client device error data is representative of a plurality of client device errors that were known to have been associated with a plurality of respective client device operational events, wherein at least one of the client device event log data or the client device error data is representative of a plurality of client device operational events for a plurality of different client devices” is well-understood, routine, conventional activity is supported under Berkheimer. In addition, the additional elements of using “a processor,” “a medium” to perform the claimed invention amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "an event log data receiving module that... causes the processor to," "a client device error data receiving module that... causes the processor to," "a predictive model generation module that... causes the processor to" in claim(s) 8-14, and "a client device data receiving module that... causes the processor" in claim(s) 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panje et al. (US20160105715A1) in view of OCHIAI (CN105531680B).

Claim(s) 1-6 is/are rejected as being the broader method implemented by the medium of claim(s) 8-9, 12-14, and is/are rejected on the same grounds.

Modified Panje discloses: 
7. (Withdrawn) The method of claim 1, wherein the processor predicts the client device failure based on at least two different predictive models, wherein a first one of the at least two different predictive models is based on a plurality of client device system related events (Test results; par 15: a sequence of tests for qualifying a disk (e.g., hard disk drive (HDD)) for DVR usage might include the steps of: (1) interpreting critical self-diagnostic test failure(s), (2) running and interpreting a short test,… and (4) conducting a minimum and/or maximum read/write performance test as per product supported use case to qualify a disk within the STB.) [examiner’s note: tests are system events.], and wherein a second one of the at least two different predictive models is based on a plurality of client device system security related events (critical error event logs; par 15: (3) interpreting previously logged disk events (e.g., flagging the disk as bad based on critical disk events being present)). (par 14: Test results and critical error event logs may be used to predict an impending failure of a STB disk)

Panje discloses: 
8. A computer-readable medium having computer-readable instructions stored thereon that, when executed by a processor, cause the processor to generate a predictive model for predicting a client device failure, the computer-readable medium comprising: 
an event log data receiving module (fig 1-2: 115) that, when executed by a processor of a computer system, causes the processor to receive client device event log data, wherein the client device event log data is representative of a plurality of client device operational events; (par 54: the diagnostics module 230 may output test results, critical error event logs, and other pre-failure indicators to a remote server (e.g., STB monitoring server 125); par 25: the notification comprises a log of the identified critical errors, and wherein the notification is output from the set-top box to a remote server; par 40)

a client device error data receiving module (fig 1-2: 115) that, when executed by the processor of the computer system, causes the processor to receive client device error data, wherein the client device error data is representative of a plurality of client device errors that were known to have been associated with a plurality of respective client device operational events, wherein at least one of the client device event log data or the client device error data is representative of a plurality of client device operational events; and (par 37: the STB 115 may periodically (e.g., such as when the STB 115 comes out of standby mode) run a self-monitoring test, and may interpret pre-failure attributes (e.g., read error, seek error, and reallocated sector counts) as identified by an associated self-monitoring technology; par 46: A test can be run to show a critical disk error log (e.g., log showing time of occurrence and cumulative number for each read/write error))

a predictive model generation module (fig 1-2: 115) that, when executed by the processor of the computer system, causes the processor to generate the predictive model based on the client device event log data and the client device error data. (par 91: Test results and critical error event logs may be used to predict an impending failure of a STB disk)

However, Panje does not explicitly disclose, while OCHIAI teaches:
for a plurality of different client devices (p 10: due to remote Journey monitoring system 11 and multiple supervision object device 10a~b carry out the receipts of fault detect order via VPN etc. closed loop IP network 50 The transmitting-receiving of hair and the implementing result of fault detect order, so the implementing result even in fault detect order can be obtained (for example, log information) includes the high data of confidentiality)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine logged critical error events of Panje with implementing result in fault detect order of OCHIAI. One of ordinary skill in the art would have been motivated to do so in order to “determine the failure countermeasure for repairing failure.” (OCHIAI: p 1)

Modified Panje discloses: 
9. The computer-readable medium of claim 8, wherein the predictive model is selected from the group: an extreme gradient boosting model, a neural network model, a decision tree model, a regression model, a stepwise regression model, or a probability function model (par 79: The subset of self-monitoring tests may include one or more specific tests that may serve to predict a disk failure (e.g., a first scan error may provide a high probability of an imminent failure).).

10. The computer-readable medium of claim 8, wherein the client device event log data is representative of a plurality of client device operational events
However, Panje does not explicitly disclose, while OCHIAI teaches:
for a plurality of different client devices. (p 10: due to remote Journey monitoring system 11 and multiple supervision object device 10a~b carry out the receipts of fault detect order via VPN etc. closed loop IP network 50 The transmitting-receiving of hair and the implementing result of fault detect order, so the implementing result even in fault detect order can be obtained (for example, log information) includes the high data of confidentiality)

11. The computer-readable medium of claim 8, wherein the client device error data is representative of a plurality of client device errors, that were known to have been associated with a plurality of respective client device operational events, 
However, Panje does not explicitly disclose, while OCHIAI teaches:
for a plurality of different client device. (p 10: due to remote Journey monitoring system 11 and multiple supervision object device 10a~b carry out the receipts of fault detect order via VPN etc. closed loop IP network 50 The transmitting-receiving of hair and the implementing result of fault detect order, so the implementing result even in fault detect order can be obtained (for example, log information) includes the high data of confidentiality)

12. The computer-readable medium of claim 8, wherein the client device event log data is representative of at least one of: a client device system related event (par 16: disk events may be continuously logged by a STB. These events may include critical read/write/integrated drive electronics (IDE) events as described herein. These disk event occurrences may indicate that the STB is experiencing playback/record issues with respect to the disk), a client device security related event, or a client device software application related event.

13. The computer-readable medium of claim 8, wherein the client device error data is representative of at least one of: a client device system error (par 37: the STB 115 may periodically (e.g., such as when the STB 115 comes out of standby mode) run a self-monitoring test, and may interpret pre-failure attributes (e.g., read error, seek error, and reallocated sector counts) as identified by an associated self-monitoring technology; par 46: A test can be run to show a critical disk error log (e.g., log showing time of occurrence and cumulative number for each read/write error)), a client device system security error, a client device error associated with an application hosted on a client device system.

14. The computer-readable medium of claim 8, further comprising: a client device data receiving module (fig 1-2: 115) that, when executed by the processor of the computer system, causes the processor to receive client device data, wherein the client device data is representative of at least one of: a client computer mother board model number, a client computer system processor identification, a client computer system media access control (MAC) address, a client computer system memory serial number, a client device hard-drive (par 15: flagging the disk as bad based on critical disk events being present; par 46: A test can be run to show a critical disk error log), a client device serial number, or a client computer system mother board serial number, and wherein the predictive model is further based on the client device data (par 91: Test results and critical error event logs may be used to predict an impending failure of a STB disk).

Claim(s) 15-20 is/are rejected as being the method implemented by the medium of claim(s) 8-14, and is/are rejected on the same grounds.

Response to Remarks
Claims 1-7 are rejoined with claims 8-20 based on the current amendments to claims 1, 8 and 15.

Regarding the rejection of claim(s) 8-14 under 101 non-statutory subject matter, the claim(s) remains uncorrected.

Applicant's Remarks have been fully considered but they are not persuasive. 
Regarding the rejections under 101, the Remarks state, “Applicant submits that the claimed invention is integrated into a practical application.” However, the examiner respectfully disagrees. There is no claim related to repairing the predicted failure of the client device.
The Remarks state, “the amended claims now recite a fault prediction model that is based on client device event log data and/or client device error data that is representative of a plurality of client device operational events for a plurality of different client devices. In other words, the claimed invention was not well-understood, routine or conventional at the time of the invention (which the Office Action asserts to be the Abstract Idea)… the Office Action does not cite any reference that discloses a “well-understood, routine or conventional” device that generates a fault prediction model that is based on client device event log data and/or client device error data that is representative of a plurality of client device operational events for a plurality of different client devices.” However, the examiner respectfully disagrees. The amended limitations belong to “receiving client device error data” limitations. The limitations do not provide any indication that the recited medium is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that receiving or transmitting data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the step of “receiving client device error data” is well-understood, routine, conventional activity is supported under Berkheimer.

Regarding the prior art rejection under 35 USC 102 and/or 103, the Remarks state, “Ochiai is not at all concerned with predicting a fault… the result would at most predict a fault of any given device based on failure data and/or failure information for the given device. Importantly, the Office Action does not articulate how the cited references may be combined or modified to produce the claimed invention, as now recited in claim 8.” However, the examiner respectfully disagrees. Panje discloses, in par 37, “the client device event log data or the client device error data is representative of a plurality of client device operational events.” But Panje describes one client device 120 only. OCHIAI teaches multiple client devices in p 10. Both references teach monitoring and monitored devices. Both references focus on repairing detected failures. Therefore, Panje in view of OCHIAI teaches “the client device event log data or the client device error data is representative of a plurality of client device operational events for a plurality of different client devices.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113